DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the specification and to claims 16, 18 and 26; and cancellation of claims 17 and 19 are noted.
Applicant’s reply overcomes the drawing objections and claim rejections under 35 USC 112(b).
Due to amendments to the claims, the previous prior art rejection is modified herein.

Response to Arguments
Applicant's arguments filed 30 November 2022 have been fully considered but they are not persuasive.
Applicant argues that none of the features of Fig. 16 described in Max suggests an additional (fifth) conduit, as claimed, that could function to recycle reformed gas from the separation vessel to the wastewater treatment vessel.
This argument is not found persuasive. The office maintains that Max teaches this feature, as depicted in Fig. 16. A marked up version of the figure is provided below, detailing the gas line which the office is equating to the claimed fifth conduit. Note that the figure shows gas flow via a line from vessel 722 to vessel 710, which is also connected to the gas reservoir.

    PNG
    media_image1.png
    659
    649
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Max (US 2002/0155047) in view of Phelps et al (US 2007/0004945).
Regarding claim 16, Max discloses an apparatus for treating wastewater, the apparatus comprising (see [0002]; Fig. 16):
(i)	a container for storing a hydrate-forming gas (see Fig. 16, gas reservoir; [0116]);
(ii)	a wastewater treatment vessel (hydrate formation and separation vessel 710) for receiving wastewater, wherein the treatment vessel is sealable and pressure-resistant and wastewater is pumped into the vessel in the lower half of the height (water pumped via pump 704) (see [0017]; sealed vessels; [0116]);
(iii)	a first conduit for transporting wastewater from a source into the bottom of the vessel (see Fig. 16, input water (source) is pumped via 704 through a conduit to water input 711 at bottom of vessel; [0116]);
(iv)	a second conduit for transporting hydrate-forming gas from the container to the treatment vessel (see Fig. 16, gas from reservoir flows through a conduit to injection point 712);
(v)	a cooling device in contact with the treatment vessel (see Fig. 16, refrigeration; [0011]); and
(vi)	a separation vessel (hydrate dissociation vessel 722) equipped with a third conduit (conduit connected by valves 734) connecting the upper half of the treatment vessel with the separation vessel, wherein the third conduit is capable of transporting solid hydrate matter formed in the upper half of the treatment vessel to the separation vessel (see Fig. 16; [0116]-[0117]); wherein the separation vessel is sealable and sufficiently pressure resistant to withstand pressure build-up resulting from reforming of hydrate-reforming gas caused by decomposition of the solid hydrate matter, and wherein the separation vessel is connected to a fifth conduit for transporting reformed hydrate-forming gas produced in the separation vessel to the treatment vessel for recycling of the hydrate-forming gas (see Fig. 16, gas line from vessel 722 is recycled to vessel 710; [0017], sealed vessels; [0118]-[0119]).
The apparatus is capable of supplying sufficient pressure of the hydrate-forming gas and sufficient reduction in temperature in the treatment vessel to result in formation of solid hydrate matter composed of the hydrate-forming gas and water (see [0017]-[0018]; [0062]; [0116]).
Max does not explicitly disclose that the height of the treatment vessel is at least twice its width. However, it is clear from the drawings that the vessel is taller than it is wide (see Fig. 16). Furthermore, Max discloses that the dimensions of the vessel are determined based on the total fresh water production desired and relevant thermodynamic considerations (see [0064]; [0119]). Accordingly, a person of ordinary skill in the art, based on these teachings, would determine suitable dimensions to achieve these objectives by routine experimentation and with a reasonable expectation of success. The claimed relative dimensions of the height and width are not considered to patentably distinguish the instant claims over the cited prior art. Also see MPEP 2144.04 IV A.
Max does not disclose the vessel containing a sieve positioned within a lower half of the height across the width of the treatment vessel.
Phelps is directed to water treatment by mixing water and a gas hydrate forming fluid in a pressure vessel (see Abstract). The vessel of Phelps includes a screen 44 at a bottom portion of the vessel, extending the width of the vessel (see Fig. 3). The screen facilitates separation of the hydrate formed from the excluded water (see [0030]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Max to include a screen (sieve) at the bottom portion of the treatment vessel, as suggested by Phelps, in order to assist in the separation of the hydrate formed from the excluded material. Regarding the sizing (i.e. “capable of retaining macroscopic insoluble matter…below the sieve while permitting passage of soluble or microscopic matter above” as claimed), determination of the optimum size amounts to nothing more than routine experimentation for a person of ordinary skill in the art in order to achieve the disclosed objectives related to enhancing the separation. 
Regarding claim 18, Max discloses the separation vessel contains a water purifying material (washing section 720) and a fourth conduit 728 for transporting purified water from the separation vessel (see  [0117]).
Regarding claim 20, Max discloses a pressure monitoring device for the treatment vessel (see [0118]).
Regarding claim 21, Max discloses a temperature monitoring device for the treatment vessel (see [0062]; [0073]).
Regarding claim 22, given that the apparatus, including the cooling device, requires electricity to operate, an electrical energy device is considered inherent (see [0011]).
Regarding claim 25, Max in view of Phelps discloses the treatment apparatus comprising a sieve, as discussed above. Max discloses the second conduit for transporting the hydrate-forming gas at a bottom portion of the vessel (see Fig. 16). Relative placement of the sieve and the gas inlet is a matter of design choice that would be arrived at by routine experimentation for a person of ordinary skill in the art and associated with a reasonable expectation of success.
Regarding claim 26, Max discloses wherein the apparatus is mobile and capable of deployment to a site where treatment is needed (see [0006]; [0017]; [0131]; [0136]).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Max in view of Phelps, as applied to claim 22, in view of Elfstrom (US 2013/0098816).
Regarding claims 23 and 24, Max in view of Phelps does not disclose a solar panel (renewal energy device) for providing electricity to the apparatus.
Nevertheless, it is known in the art to provide electricity to water treatment devices, in particular those that are intended to be mobile, as is the case in the apparatus of Max (see [0006]; [0017]; [0131]; [0136]), by implementation of solar panels (see Elfstrom: Abstract). By use of solar panels to provide electricity, the apparatus requires no external power source and can operate as a stand-alone unit (see Elfstrom: [0008]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Max in view of Phelps to include solar panel(s) for providing electricity to the apparatus components, as suggested by Elfstrom, in order to eliminate reliance on external power sources and operate as a stand-alone unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772